DETAILED ACTION
This office action is in response to application filed on 3/25/2021.
Claims 1 – 20 are pending.
Priority is claimed as CON of 17/122878 (filed on 12/15/2020), which itself claims priority to Provisional application 63/094819 (filed on 10/21/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/122878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/212852 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
Claim 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/216489 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application are just obvious variations of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5 – 9, 11 – 13 and 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al: “CloudWF: A Computational Workflow System for Clouds Based on Hadoop“, CloudCom 2009, LNCS 5931, pp. 393–404, 2009, Springer-Verlag Berlin Heidelberg (hereinafter Zhang), in view of Magazine et al (US 20210065119, hereinafter Magazine), in view of Molander (US 20100257015).

As per claim 1, Zhang discloses: A DevOps pipeline execution method comprising: using a drag and drop technique to configure a DevOps pipeline, including: 
orchestrating the DevOps pipeline including orchestrating the selected DevOps tool and one or more other DevOps tools along with one or more of: source code, executable images, data, containers, and configuration between DevOps pipeline stages, including: configuring a first DevOps pipeline stage, including the selected DevOps tool, at a first computing location; configuring a second DevOps pipeline stage, including another DevOps tool from among the one or more other DevOps tools, at a second computing location; connecting and chaining first DevOps pipeline stage output to second DevOps pipeline stage input; (Zhang page 397, last paragraph: “Blocks A, B and C perform simple unix commands, and output files from blocks A and B are used as input for block C. CloudWF automatically stages these files from the cloud nodes on which A and B are executed, to the cloud node on which C executes, using DFS as an intermediary”; page 401, second paragraph: “During workflow execution, CloudWF creates two working directories for each block that is executed: one DFS working directory in the system part of the globally accessible DFS, and one LFS working directory in the system part of the LFS of the cloud node on which the block executes. The MapReduce Wrapper and its command line invocation (which itself is legacy or MapReduce) are executed from the LFS working directory. The DFS working directory is used for staging files between blocks, and for staging files in or out”.)
executing the first DevOps pipeline stage at the first computing location, including: deriving first stage operational data associated with operating the first DevOps pipeline stage, including operating the selected DevOps tool; logging the first stage operational data; determining that the first operational data satisfies policy conditions; (Zhang page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures”.)
Zhang did not disclose:
accessing a user specified workflow at a graphical user interface; selecting a DevOps tool from a tool registry through the graphical user interface; dragging the selected DevOps tool to the user specified workflow within the graphical user interface; and dropping the selected DevOps tool on the user specified workflow within the graphical user interface; and in response to dropping the selected DevOps tool on the user specified workflow,
and notifying a party that the policy conditions are satisfied; and receiving approval from the party to transition to a next pipeline stage.
However, Magazine teaches:
and notifying a party that the policy conditions are satisfied; and receiving approval from the party to transition to a next pipeline stage. (Magazine [0076])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Magazine into that of Zhang in order to notify a party that the first policy conditions are satisfied; receiving approval from the party to transition to a next pipeline stage; and notifying another party of the determination; and proceeding to a next pipeline activity based on the determination. Magazine has shown that the claimed limitations are merely commonly known design choices for implementing workflow. this applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Molander teaches:
accessing a user specified workflow at a graphical user interface; selecting a DevOps tool from a tool registry through the graphical user interface; dragging the selected DevOps tool to the user specified workflow within the graphical user interface; and dropping the selected DevOps tool on the user specified workflow within the graphical user interface; and in response to dropping the selected DevOps tool on the user specified workflow, (Molander [0017]: “One aspect of the present invention is a graphical user interface tying into a Work Management engine, where the graphical user interface provides a view to the user that reveals current status of assigned tasks, resource availability and allocation, task queue and calendar of events. Users can see the entire Workflow right from the scheduling screen”; [0019]: “The User can utilized the drag and drop experience for scheduling tasks and booking resources from the work management system. The present invention provides the ability to drag resources or tasks onto each other graphically to dynamically initiate and affect the assignment and scheduling status of a task. A user can click on and select on of the tasks listed in queue and drag the task from the queue window to the calendar area of the screen depicting the calendar for a group and can drop the task at the appropriate case on the calendar, then expand the task to the appropriate duration. A resource can then be selected by clicking on it and dragging it over to the calendar section of the display and releasing over the previously scheduled task. The task has now been assigned. This graphical drag and drop interaction with the user interface can automatically initiate the passing of a data packet to the work management system, which can be translated into a scheduling and notification event, where each of the participants in the network are notified with updated scheduling of tasks and resources”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Molander into that of Zhang and Magazine in order to access a user specified workflow at a graphical user interface; selecting a DevOps tool from a tool registry through the graphical user interface; dragging the selected DevOps tool to the user specified workflow within the graphical user interface; and dropping the selected DevOps tool on the user specified workflow within the graphical user interface; and in response to dropping the selected DevOps tool on the user specified workflow. Zhang page 395, section 2.1 teaches giving user an interface for submitting workflow XML description files. One of ordinary skill in the art can easily see that the claimed limitations of submitting workflow using GUI via a drag and drop method is merely claiming an obvious design choice and is therefore rejected under 35 USC 103.
 
As per claim 2, Zhang, Magazine and Molander further teach:
The method of claim 1, further comprising: in response to the approval, executing the second DevOps pipeline stage at the second computing location, including: deriving second stage operational data associated with operating the second DevOps pipeline stage, including operating the other DevOps tool; logging the second stage operational data; determining whether the second operational data satisfies the policy conditions; and notifying another party of the determination; and proceeding to a further pipeline activity based on the determination. (Zhang page 398, last paragraph: “The user specifies in a connector in the XML file that $outA1 will also serve as input to block B, and CloudWF then makes the files accessible to block B (by a mechanism to be explained in Section 2.4). Block B performs a wordcount on the output file of block A, and puts the result in file /user/c15zhang/wordcount/final in the DFS user area. Note that the DFS files that have to be passed from block A to block B in Figure 4 are parametrized by placeholders $outA1 and $inB1, and CloudWF replaces these placeholders by absolute DFS paths at execution time”; page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures”.)

As per claim 3, Zhang, Magazine and Molander further teach:
The method of claim 2, wherein executing the first DevOps pipeline stage comprises executing a first microservice; wherein executing the second DevOps pipeline stage comprises executing a second microservice; and wherein connecting and chaining first DevOps pipeline stage output to second DevOps pipeline stage input comprises connecting and chaining the first microservice to the second microservice. (Zhang page 398, last paragraph: “The user specifies in a connector in the XML file that $outA1 will also serve as input to block B, and CloudWF then makes the files accessible to block B (by a mechanism to be explained in Section 2.4). Block B performs a wordcount on the output file of block A, and puts the result in file /user/c15zhang/wordcount/final in the DFS user area. Note that the DFS files that have to be passed from block A to block B in Figure 4 are parametrized by placeholders $outA1 and $inB1, and CloudWF replaces these placeholders by absolute DFS paths at execution time.:

As per claim 5, Zhang, Magazine and Molander further teach:
The method of claim 1, further comprising: creating a project through the graphical user interface; selecting a template from template storage through graphical user interface; and formulating the user specified workflow through user commands received at the graphical user interface and based on the selected template. (Zhang page 403, section 3, Advanced Features, subsection 2.)  

As per claim 6, Zhang, Magazine and Molander further teach:
The method of claim 5, wherein selecting a template comprises selecting a template from among: a software development pipeline template, a data pipeline template, a machine learning pipeline template, an artificial intelligence pipeline template, a salesforce pipeline template, a service now developer pipeline template, a pega pipeline template, or a database (DB) deployment. (Zhang page 403, section 3, Advanced Features, subsection 2.)  

As per claim 7, Zhang, Magazine and Molander further teach:
The method of claim 1, further comprising selecting the DevOps pipeline from a catalog through the graphical user interface. (Zhang page 403, section 3, Advanced Features, subsection 2.)  

As per claim 8, Zhang, Magazine and Molander further teach:
The method of claim 1, further comprising configuring a threshold; and wherein determining that the first operational data satisfies policy conditions comprises determining that the first operational data satisfies the threshold. (Zhang page 402, last paragraph: “CloudWF executes blocks and connectors whenever they are ready for execution. For example, for the workflow of Figures 3 and 4, the user initiates execution through the Front End, after which blocks A and B (which have dependency count 0) are set to ‘readyForExecution’ in the WFBlock table. Upon polling, the Block broker (Figure 2) finds the blocks that are ready for execution and submits Wrappers to the cloud pool. When block A finishes, the connectors that originate from A (obtained by a fast query of WFConnector) are set as ‘ready-ForExecution’, and are then picked up by the Connection broker and submitted for execution. Upon completion of the connector from A to C, the dependency count of C is decreased by one. When both connectors have executed, C then becomes ready for execution. If any Wrapper fails, it is restarted by the MapReduce framework automatically for six times by default. If all retries fail, the task (block or connector) fails and thus the entire workflow fails. If the Wrapper is alive and the submitted component execution fails, the Wrapper detects this failure and restarts the failed component command once. If the command fails again, the Wrapper marks the component status to fail and thus the entire workflow fails. In the future, more advanced failure handling mechanisms will be introduced to better cope with workflow failures”.)


As per claim 9, Zhang, Magazine and Molander further teach:
The method of claim 1, wherein logging the first operational data comprises forming a console log and an activity log from the operational data; and further comprising streaming the console log and the activity log to a party in real-time. (Zhang page 396, first paragraph.)

As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 9 and is therefore rejected under the same rationale.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Magazine and Molander, in view of Shafiee et al (US 20120159494, hereinafter Shafiee).

As per claim 4, Zhang, Magazine and Molander did not disclose:
The method of claim 1, further comprising: receiving user login credentials through the graphical user interface; and authenticating a user associated with the user specified workflow through the user interface from the user login credentials.
However, Shafiee teaches:
The method of claim 1, further comprising: receiving user login credentials through the graphical user interface; and authenticating a user associated with the user specified workflow through the user interface from the user login credentials. (Shafiee [0031] – [0032])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shafiee into that of Zhang, Magazine and Molander user login credentials through the graphical user interface; and authenticating a user associated with the user specified workflow through the user interface from the user login credentials. Zhang page 395, section 2.1 teaches giving user an interface for submitting workflow XML description files. One of ordinary skill in the art can easily see that adding login authentication to the user would enhance the security of the workflow system and is therefore rejected under 35 USC 103.

As per claim 14, it is the system variant of claim 4 and is therefore rejected under the same rationale.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Magazine and Molander, in view of Delfranco et al (US 20190251488, hereinafter Delfranco).

As per claim 10, Zhang, Magazine and Molander did not disclose:
The method of claim 1, further comprising declaring the policy conditions through the user interface, the policy conditions including one or more of: security conditions, quality conditions, compliance conditions, or custom thresholds associated with the first pipeline stage.
However, Delfanco teaches:
The method of claim 1, further comprising declaring the policy conditions through the user interface, the policy conditions including one or more of: security conditions, quality conditions, compliance conditions, or custom thresholds associated with the first pipeline stage. (Delfranco [0041])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Delfranco into that of Yang, Magazine and Molander in order to declare the policy conditions through the user interface, the policy conditions including one or more of: security conditions, quality conditions, compliance conditions, or custom thresholds associated with the first pipeline stage. The claimed limitations are merely commonly known design choices for a workflow system, and is thus rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathon et al (US 20200387357) teaches using machine generated infrastructure code for software development and infrastructure operations, allowing automated deployment and maintenance of a complete set of infrastructure components. One example system includes a user interface and a management platform in communication with the user interface. The user interface is configured to allow a user to deploy components for a complete web system using a set of infrastructure code such that the components are automatically configured and integrated to form the complete web system on one or more network targets;
Mao et al, “GreenPipe: a Hadoop Based Workflow System on Energy-efficient Clouds”, 2012 IEEE 26th International Parallel and Distributed Processing Symposium Workshops & PhD Forum, 2912, IEEE, pages 2211 – 2219.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196